Opinion filed December 8, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00164-CR
                                        __________

                          PAUL JOHN HOLGUIN, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 118th District Court
                                  Howard County, Texas
                               Trial Court Cause No. 13061



                           MEMORANDUM                  OPINION
       Paul John Holguin has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM

December 8, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.